Hart, J. (after stating the facts). Counsel for the plaintiffs claim that the defendants were bailees for hire and that the court erred in instructing a verdict for the defendants. They rely on the case of Phoenix Cotton Oil Co. v. Pettus & Buford, 134 Ark. 76, in which the court held that a bailee for hire in exclusive possession of the property must explain its loss before it devolves upon the bailor to show that it was lost through the bailee’s negligence. "We cannot agree with counsel in this conten* tion, and think that the receipts are essentially different in .the two cases. In that case the bale of cotton contained the number and the gin weight for identification as in the present case, but it also contained the followings “On return of this ticket properly endorsed we will deliver one bale of cotton ginned for P. & B. & 8. Hunt.” This receipt was signed by the manager of the gin company. It will be observed that the holder of the receipt or ticket was required to present it to the gin company before he could obtain possession of the bale of cotton. Because the customer could not acquire possession of the cotton without presenting the receipt, the court held that the receipt was contractual in its nature and established the relationship of bailor and bailee for hire between the parties. In the case at bar there is nothing in the receipt itself to show that it constituted a contract between the parties. The evidence for the defendants shows-that it was given to the customer for his benefit solely in order that he might identify his cotton and take it away from the gin without any demand or notice to the'defendants. It is true that the customers were permitted to leave the cotton on the gin yards of the defendants, but this was done for their sole benefit so that they would not have to haul the cotton back home, or find a storage place for it until they were ready to sell it. Under this state of the record the defendants were gratuitous bailees. The liability of a bailee without reward for lost goods intrusted to him depends upon whether he was guilty of gross negligence. Gulledge v. Howard, 23 Ark. 61; Wear v. Gleason, 52 Ark. 364, and Baker v. Bailey, 103 Ark. 12. The evidence shows that the cotton was left on the gin yards of the defendants solely for the accommodation of the plaintiff, and the jury would have been warranted, under the evidence as disclosed by the record, in finding that the defendants were not guilty of gross negligence in regard to keeping the cotton. Both parties asked for peremptory instructions and did not ask for any other instructions. Where both parties ask the court for a peremptory verdict and request no other instruction, the finding of the court is final and has the same effect as the verdict of a jury. Hill v. Kavanaugh, 118 Ark. 134; Ozark D. M. Corp. v. Townes & Garanflo, 117 Ark. 552; Nutt v. Fry, 119 Ark. 450, and St. L. S. W. Ry. Co. v. Mulkey, 110 Ark 71. It follows that the judgment must be affirmed.